Citation Nr: 1140282	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by headaches, to include as secondary to service-connected left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status post arthroscopic superior labral tear from anterior to posterior (SLAP) and subacromial bursectomy.

2.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status post arthroscopic SLAP and subacromial bursectomy.

3.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status post arthroscopic SLAP and subacromial bursectomy.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1993.

With regard to the service connection issues listed above, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the New Orleans, Louisiana Department of Veterans' Affairs (VA) Regional Office (RO).

With regard to the TDIU issue listed above, this matter comes to the Board on appeal from a July 2009 rating decision of the New Orleans, Louisiana VARO.

During the course of this appeal, the Veteran initiated appeals of additional issues that were addressed in various statement of the case documents but ultimately not perfected for the Board's appellate review.

A January 2011 statement of the case addressed the additional issues of entitlement to an increased rating for reflex sympathetic dystrophy of the left upper extremity, and entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or by reason of being housebound.  The RO considered the Veteran's February 2010 VA Form 9 submission to be unclear as to the scope of the intended appeal.  The RO obtained clarification from the Veteran's representative in a March 2011 signed written statement explaining that the Veteran sought only to appeal the TDIU issue from the January 2011 statement of the case.  The March 2011 statement unequivocally explained that the Veteran does not seek to appeal the increased rating and SMC issues from the January 2011 statement of the case.  Thus, those issues are not before the Board at this time.

A December 2009 statement of the case addressed the issues of entitlement to service connection for a left shoulder rotator cuff tear and entitlement to service connection for arthritis of both hands.  However, no substantive appeal was ever submitted to perfect an appeal of these issues.  Thus, they are not before the Board at this time.

A November 2009 statement of the case (and a December 2009 supplemental statement of the case) addressed the issue of entitlement to an increased disability rating for "left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, status post arthroscopic SLAP repair and subacromial bursectomy."  However, no substantive appeal was ever submitted to perfect an appeal of this issue.  Thus, it is not before the Board at this time.

The Board notes the claim of entitlement to service connection for a disability manifested by headaches was previously denied by a June 1997 rating decision, and a new folder containing the Veteran's service treatment records has been associated with the claims-file since that time.  The Board has considered 38 C.F.R. § 3.156(c) and has carefully reviewed the service treatment records in determining that the records pertinent to the headache issue were among the copies of service treatment records already associated with the claims-file at the time of the June 1997 rating decision.  The Board observes that reading together the RO's discussions of reasons and bases in the June 1997 rating decision and the June 2009 statement of the case suggests that a copy of a pertinent December 1992 service treatment record submitted by the Veteran several years after the prior final denial was not of record at the time of the June 1997 denial.  The Board has confirmed that the set of service treatment records in the claims-file as of June 1997 contained a duplicate copy of the pertinent December 1992 record.  Therefore, 38 C.F.R. § 3.156(c) concerning new pertinent service department evidence does not apply, and the Board shall proceed with an analysis of whether new and material evidence has been submitted to reopen this claim under 38 C.F.R. § 3.156(a).

The issues of entitlement to service connection for right shoulder disability, cervical spine disability, and disability manifested by headaches (as reopened in this Board decision), as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claim for service connection for a disability manifested by headaches was initially denied in an unappealed June 1997 rating decision; evidence received since the June 1997 rating decision pertains to the question of a previously unestablished link between a disability manifested by headaches and service or service-connected disabilities.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for a disability manifested by headaches, to include as secondary to service-connected left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status post arthroscopic SLAP and subacromial bursectomy.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that the claim of entitlement to service connection for  a disability manifested by headaches is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, '[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.'  Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, 'new and material evidence' means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, 'relates to an unestablished fact necessary to substantiate the claim.'  New and material evidence can be 'neither cumulative nor redundant' of the evidence of record at the time of the last prior final denial of the claim and must also 'raise a reasonable possibility of substantiating the claim.'

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for a disability manifested by headaches was denied in a June 1997 rating decision on the basis that no chronic disability manifesting in headaches had been shown to have had onset during service or to be otherwise etiologically related to service.

The Veteran was notified of the June 1997 rating decision in July 1997, but did not file a Notice of Disagreement in the following year.  The Board therefore finds that the June 1997 rating decision is final under 38 U.S.C.A. § 7105(c).  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of that decision.

In this regard, the claims file now contains significant statements from Dr. Cantu, one of the Veteran's private doctors.  Most pertinently, a July 2008 statement expresses the medical opinion that the Veteran "has a stiff neck as well as headaches that are cervicobrachial in origin....  It is my opinion based on the medical records and an examination of the patient that the above shoulder injuries are more likely than not related to his service connected injury."  The Board notes that the Veteran has already established service connection for multiple disabilities of the left shoulder, and this medical opinion indicates that the headache disability (and neck disability) are related to a pathology of the cervicobrachial region (neck/shoulders/arms).  The current claim of entitlement to service connection for headaches includes the theory that the headaches should be service-connected as secondary to his service-connected left shoulder disabilities.  It thus follows that the July 2008 private doctor's statement pertains to the question of a previously unestablished link between a disability manifested by headaches and service or service-connected disability.  This statement also raises a reasonable possibility of substantiating the claim.

The Board also notes that a September 2009 private medical statement from a Dr. Raffai also expresses a medical opinion that the Veteran's headaches (as well as right shoulder and neck disabilities) are related to his service.

Accordingly, new and material evidence has been received to reopen the claim for service connection for a disability manifested by headaches, to include as secondary to service-connected left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status post arthroscopic SLAP and subacromial bursectomy.  To that extent only, the appeal is granted.  The Board notes that a final decision will not be made at this time, as additional development (described below) is needed upon remand.


ORDER

New and material evidence has been received to reopen a claim for service connection for a disability manifested by headaches, to include as secondary to service-connected left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status post arthroscopic SLAP and subacromial bursectomy; to that extent only, the appeal is granted.


REMAND

To date, the Veteran has not been afforded VA medical examinations addressing the essential questions concerning the etiology of his claimed headaches, right shoulder, and cervical spine disabilities.  However, the service treatment records contain indications of in-service complaints of headaches (such as in a December 1992 medical history questionnaire) and in-service complaints of right shoulder symptoms (such as in August 1992 and December 1992 treatment reports).  In view of this, and given the nexus opinions from Dr. Cantu and Dr. Raffai, the Board finds such an examination to be 'necessary' under 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, regarding the claim for TDIU, the Board finds that the issue is inextricably intertwined with the remaining issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the claim of TDIU must be readjudicated once all other development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination concerning his (a) headaches, (b) right shoulder, and (c) cervical spine, conducted by an appropriate examiner who has reviewed his claims file.  The examiner must perform all necessary testing and should take into account the Veteran's reported history.  Based on the claims file review, the examination findings, and the Veteran's reported history, the examiner must provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each of the three disabilities: 1) was caused or permanently worsened by the service-connected left shoulder disability, or treatment for that disability; or 2) is otherwise etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Thereafter, readjudicate the Veteran's claims, including the claim for TDIU.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


